UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTOANETA IOTOVA; ISSAC ALMALEH,

                                Plaintiffs,
                                                              19-CV-10664 (LLS)
                    -against-
                                                              CIVIL JUDGMENT
OCWEN FINANCIAL CORPORATION, et al.,

                                Defendants.

       Pursuant to the order issued November 21, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that pursuant to the February 28, 2018

order in United States v. Almaleh, et al., ECF 1:17-CR-0025, 108 (S.D.N.Y. Feb. 28, 2018), the

complaint is dismissed.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiffs and note service on the docket.

SO ORDERED.

 Dated:    November 21, 2019
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
